ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-129 concluding that KENNETH VAN RYE of ELMWOOD PARK, who was admitted to the bar of this State in 1979, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate) and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that KENNETH VAN RYE is suspended from the practice of law for a period of three months and until the further Order of the Court, effective June 20, 2001; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.